Case 11-05534-lrc   Doc 197   Filed 09/30/19 Entered 09/30/19 14:35:03        Desc Main
                              Document     Page 1 of 10




  IT IS ORDERED as set forth below:



  Date: September 30, 2019

                                                            _____________________________________
                                                                       Lisa Ritchey Craig
                                                                  U.S. Bankruptcy Court Judge

 _______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                           :         CASE NUMBERS
                                            :
JOSEPH H. HARMAN,                           :         BANKRUPTCY CASE
                                            :         11-67522-LRC
  Debtor.                                   :
_________________________                   :
                                            :
CAROLYN T. MCAFEE, Executor of              :         ADVERSARY PROCEEDING
the Estate of James T. McAfee,              :         NO. 11-05534-LRC
                                            :
      Plaintiff,                            :
                                            :
      v.                                    :
                                            :
JOSEPH H. HARMAN,                           :         IN PROCEEDINGS UNDER
                                            :         CHAPTER 7 OF THE
      Defendant.                            :         BANKRUPTCY CODE


    ORDER GRANTING MOTION FOR PARTIAL SUMMARY JUDGMENT

      Before the Court is the Partial Motion for Summary Judgment on Counts 3, 4, and

5 of Plaintiff’s First Amended Complaint (Doc. 179, the “Motion”), filed by Joseph H.
Case 11-05534-lrc    Doc 197   Filed 09/30/19 Entered 09/30/19 14:35:03        Desc Main
                               Document     Page 2 of 10


Harman (the “Defendant”). Carolyn T. McAfee, Executor of the Estate of James T.

McAfee (the “Plaintiff”) opposes the Motion. On May 2, 2019, the Court heard oral

arguments on the Motion, and the parties filed supplemental briefs on June 3, 2019.

                                  I. BACKGROUND

      James T. McAfee (“McAfee”) agreed to lend money to Carter Oak Crossing, Ltd.

(“Carter Oak”), to refinance a shopping center in Gwinnett County, Georgia. (Harman

Declaration, Doc. 179-1, at 59). On September 1, 1998, Defendant, as president of Carter

Oak, signed a promissory note for $400,000.00 with an annual interest rate of 25% (the

“Note”). (Note, Doc. 113-2, at 5). Defendant also signed a conditional guaranty that would

make him liable under the Note if he engaged in “conversion, misappropriation, theft or

embezzlement with respect to any money or other property of Maker by the undersigned

in his capacity as an employee, officer, director, agent or employees of Maker” (the

“Guaranty”). (Guaranty, Doc. 113-2, at 10).

A. The State Court Action

      In 2002, Carter Oak defaulted on the Note. (Harman Declaration, Doc. 179-1, at

60). On April 12, 2004, McAfee sued Defendant individually in the State Court of Fulton

County, Georgia (the “State Court Action”). (Id. at 60-61). McAfee alleged that Defendant

had violated the terms of the Guaranty and sought to recover damages for breach of

contract, fraud, and attorney’s fees. (Id. at 61). On November 3, 2004, months after

initiating the State Court Action, McAfee passed away. (Id.). Plaintiff, McAfee’s wife
Case 11-05534-lrc      Doc 197     Filed 09/30/19 Entered 09/30/19 14:35:03                Desc Main
                                   Document     Page 3 of 10


and executrix of his estate, was subsequently substituted as plaintiff in the State Court

Action. (Id.).

       On April 13, 2009, the State Court granted Plaintiff’s motion for summary judgment

“as to the issues of the Conditional Guaranty, attorney's fees and expenses of litigation”

(the “State Court Judgment”). (State Court Judgment, Doc. 113-2, at 34). Plaintiff’s claim

for compensatory and punitive damages based on Defendant’s alleged fraud remained

pending. (Id.).

       On February 4, 2011, after Defendant’s unsuccessful appeal, (Court of Appeals

Decision, Doc. 113-2, at 39), the parties entered a “Joint Stipulation of Fact and Dismissal

with Prejudice of Count II (Fraud) of Plaintiff’s Amended Complaint” (the “Stipulation”).

(Stipulation, Doc. 114, at 8-10). Pursuant to the Stipulation, the parties agreed that

Defendant owed $5,256,929.06 on the Note and Guaranty and $143,371.28 for attorney’s

fees. (Id. at 8). The Stipulation also provided that:

       Plaintiff hereby dismisses Count II of the Amended Complaint (for fraud) with
       prejudice, provided that the parties stipulate and agree that the dismissal of Count
       II . . . shall not be admissible (on the grounds of res judicata, estoppel, or otherwise)
       in any proceeding regarding the validity or dischargeability of Count I (Guaranty)
       and Count III (Attorneys' Fees) in the Plaintiff's Amended Complaint.
(Id. at 9). At the same time, the State Court entered a “Final Judgment” in favor of Plaintiff,

awarding damages pursuant to the Stipulation. (Final Judgment, Doc. 114, at 7).

B. Defendant’s Bankruptcy

       On June 14, 2011, Defendant filed a voluntary petition under Chapter 7 of the

Bankruptcy Code (the “Petition Date”). (Case No. 11-67522-LRC, Doc. 1). Plaintiff filed

a proof of claim in Defendant’s bankruptcy case on October 11, 2011, claiming a debt of

                                                  3
Case 11-05534-lrc     Doc 197    Filed 09/30/19 Entered 09/30/19 14:35:03         Desc Main
                                 Document     Page 4 of 10


$5,369,083.73 based on the Guaranty (the “Proof of Claim”). (Case No. 11-67522, POC

1-1). On September 19, 2011, Plaintiff filed this adversary proceeding objecting to

Defendant’s discharge and seeking a determination of nondischargeability of the debt owed

by Defendant. (Initial Complaint, Doc. 1). The Initial Complaint was then amended on

February 14, 2014 (the “Amended Complaint”). (Amended Complaint, Doc. 113).

       Counts 1 and 2 of the Amended Complaint are objections to Defendant’s discharge

under § 727(a)(2) based on Defendant’s alleged attempts to conceal assets from his

creditors by transferring money to his wife and entities under Defendant’s control within a

year before filing bankruptcy. (Amended Complaint, Doc. 113, at 34-39). Counts 3, 4,

and 5 involve the same facts that formed the basis of the State Court Judgment and seek a

determination that the debt owed by Defendant to Plaintiff is nondischargeable pursuant to

§ 523(a)(2), (a)(4), and (a)(6) respectively. (Amended Complaint, Doc. 113, at 39-46;

State Court Judgment, Doc. 113, at 28-32).

C. Plaintiff’s Transfer and Motion to Substitute Party

       On March 24, 2017, in the adversary proceeding, Plaintiff filed a Motion to

Substitute Party (the “Substitution Motion”). (Doc. 173). In the Substitution Motion,

Plaintiff reported that on January 11, 2017, Plaintiff purportedly transferred the claims held

by the Estate of James T. McAfee to her son, Thomas McAfee III (“McAfee III”), in his

capacity as Trustee of Marital Trust #2 (the “Transfer”). (Id.). The Court declined to grant

the Substitution Motion over Defendant’s objection without additional information about

the Transfer, but granted Plaintiff leave to file an affidavit in support of the Substitution

Motion. (Doc. 175). However, Plaintiff has not filed an affidavit in support, and the

                                              4
Case 11-05534-lrc     Doc 197    Filed 09/30/19 Entered 09/30/19 14:35:03          Desc Main
                                 Document     Page 5 of 10


Substitution Motion remains pending.        Meanwhile, in Defendant’s bankruptcy case,

Plaintiff filed a Notice of Transfer of Claim, wherein she states that “the claims set forth in

the Proof of Claim were transferred from the Estate [of James T. MacAfee] to [J. Thomas

McAfee III, in his capacity as Trustee of Marital Trust #2] on January 11, 2017….” (Case

No. 11-67522, Doc. 153). Attached to the Notice of Transfer of Claim as Exhibit B is a

Division of Trust; Transfer of Claims executed by Plaintiff and McAfee III which transfers

“any and all claims that James T. McAfee Jr. or any of his successors in interest [] had,

has, or may have against… Joseph H. Harman” “to J. Thomas McAfee III as Trustee of

Marital Trust #2.” (Id. at 10-11). Finally, on April 10, 2018, McAfee III filed a Transfer

of Claim Other Than for Security in Defendant’s bankruptcy case which states that the

Proof of Claim was transferred to him by Plaintiff. (Case No. 11-67522, Doc. 163).

       In the Motion, Defendant argues that the Transfer violated O.C.G.A. § 44-12-24

which prohibits the assignment of personal torts and fraud-based claims and that McAfee

III, therefore, lacks standing to pursue Counts 3, 4, and 5 of the Amended Complaint. (Doc.

179-1, at 41-52). Defendant further argues that, due to the Transfer, neither McAfee III

nor Plaintiff may enforce those claims. (Defendant’s Post-Hearing Brief, Doc. 196, at 15).

In response, Plaintiff contends that the Transfer was not an assignment, but rather an assent

pursuant to McAfee’s Will, making O.C.G.A. § 44-12-24 inapplicable. (Response in

Opposition, Doc. 184, at 2-9). Alternatively, Plaintiff contends that even if the Transfer

constitutes an assignment, Counts 3, 4, and 5 of the Amended Complaint were assignable

notwithstanding O.C.G.A. § 44-12-24 because those claims involve a right to property

rather than a right of action for personal torts or for injuries arising from fraud. (Id. at 9-

                                              5
Case 11-05534-lrc    Doc 197    Filed 09/30/19 Entered 09/30/19 14:35:03         Desc Main
                                Document     Page 6 of 10


12). Finally, Plaintiff argues that even if Counts 3, 4, and 5 of the Amended Complaint

were unassignable, Plaintiff can continue to pursue those claims because transfers in

violation of O.C.G.A § 44-12-24 are void. (Id. at 13).

                                    II. DISCUSSION

       Pursuant to Federal Rule of Civil Procedure 56, made applicable to this proceeding

by operation of Federal Rule of Bankruptcy Procedure 7056, the Court will grant summary

judgment only if “there is no genuine issue as to any material fact” and “the moving party

is entitled to a judgment as a matter of law.” FED. R. CIV. P. 56(c); see also Hairston v.

Gainesville Sun Publ'shg Co., 9 F.3d 913, 918-19 (11th Cir. 1993). A fact is material if it

might affect the outcome of a proceeding under the governing substantive law. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). A dispute of fact is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

The moving party has the burden of establishing the right of summary judgment. Clark v.

Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991); Clark v. Union Mut. Life Ins. Co.,

692 F.2d 1370, 1372 (11th Cir. 1982).

       To determine whether a genuine issue of material fact exists, the Court must view

the evidence in the light most favorable to the nonmoving party. Adickes v. S.H. Kress &

Co., 398 U.S. 144, 157 (1970); Rosen v. Biscayne Yacht & Country Club, Inc., 766 F.2d

482, 484 (11th Cir. 1985). The moving party must identify those evidentiary materials

listed in Rule 56(c) that establish the absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986); see also FED. R. CIV. P. 56(e).



                                             6
Case 11-05534-lrc          Doc 197       Filed 09/30/19 Entered 09/30/19 14:35:03                       Desc Main
                                         Document     Page 7 of 10


         The Motion raises three issues: (1) whether the Transfer was an assignment under

Georgia law; (2) if so, whether Plaintiff could transfer the claims asserted in Counts 3, 4,

and 5 to McAfee III under Georgia law; and, if not, (3) the consequences of the attempted

assignment. The Court need not address these issues because the undisputed facts show

that Plaintiff no longer owns the debt giving rise to Counts 3, 4, and 5 of the Amended

Complaint (that is, the amount awarded to Plaintiff in the Final Judgment pursuant to the

Stipulation) as Plaintiff has transferred this debt to McAfee III in his capacity as Trustee

of Marital Trust #2. (Defendant’s Statement of Undisputed Facts, Doc. 179-1, at ¶¶ 36-43;

Notice of Transfer of Claim, Doc. 153; Transfer of Claim Other than for Security, Doc.

161).

         To bring an action under § 523(a) to determine that a debt is nondischargeable, a

plaintiff must first establish that defendant owes plaintiff a debt. See In re Monarrez, 588

B.R. 838, 858 (Bankr. N.D. Ill. 2018) (“In order for section 523 to apply, first, a Plaintiff

must establish that the debtor owes him a debt.”); In re Sulier, 541 B.R. 867, 877 (Bankr.

D. Minn. 2015) (“In order to prove that the debt is nondischargeable, the plaintiff [] must

first establish that the defendant owes him a debt.”); In re Crown, 492 B.R. 858, 890-91

(Bankr. S.D. Tex. 2013) (“The Plaintiffs must first establish that the Debtor owes

[Plaintiffs] debts before they can challenge the dischargeability of those debts.”). 1


1
  Ownership of a debt also goes to a plaintiff’s standing to bring a cause of action under § 523(a). See In re Varga,
2012 WL 6021341 at *2 (Bankr. M.D. Fla. 2012) (“Plaintiff is not a creditor to whom a debt arising out of
embezzlement is owed, and he does not have standing to pursue the § 523(a)(4) claim.”); In re Vann, 2014 WL 505257
at *2 (Bankr. D. Conn. 2014) (finding that the plaintiff had standing to sue the defendant under § 523(a) because the
plaintiff had at least a contingent claim against the defendant for legal fees.) Further, “federal courts are under an
independent obligation to examine their own jurisdiction, and standing ‘is perhaps the most important of the
jurisdictional doctrines.’” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990) (quoting Allen v. Wright, 468
U.S. 737, 750 (1984)).

                                                          7
Case 11-05534-lrc           Doc 197       Filed 09/30/19 Entered 09/30/19 14:35:03                         Desc Main
                                          Document     Page 8 of 10


         As previously discussed, the debt owed by Defendant to Plaintiff pursuant to the

Final Judgment has been transferred to McAfee III. While O.C.G.A. § 44-12-24 prohibits

the assignment of “[a] right of action for personal torts, for legal malpractice, or for injuries

arising from fraud,” judgments, even if based on fraud or personal torts, are transferable.

See O.C.G.A. § 9-12-21 (“A person in whose favor a judgment has been entered… may

for bona fide and for a valuable consideration transfer any judgment to a third person. In

all such cases, the transferee of any judgment shall have the same rights… as [] the original

holder of the judgment.”); In re Pittard, 358 B.R. 457, 461 (Bankr. N.D. Ga. 2006) (“While

a judgment based on fraud may be assigned, a right of action for fraud may not.”); Gamble

v. Cent. R. & Banking Co., 7 S.E. 315, 315 (Ga. 1888) (“All judgments are assignable.”);

Colter v. Livingston, 114 S.E. 430, 434 (Ga. 1992) (“Even a judgment based on tort is

transferable, while the action for tort is not assignable.”). Thus, the transfer of the debt

awarded in the Final Judgment was effective, even if the transfer of Counts 3, 4, and 5 of

the Amended Complaint was not. As a result, Plaintiff can no longer bring a cause of

action under § 523(a) because she no longer owns the debt alleged in the Amended

Complaint. 2

                                              III. CONCLUSION




2
  Plaintiff has requested that McAfee III be substituted in as plaintiff in this adversary proceeding. (Substitution
Motion, Doc. 173). However, as explained above, this request was not granted by the Court because Plaintiff failed
to provide sufficient detail about the Transfer. (Doc. 175). Notwithstanding this deficiency, the Court granted Plaintiff
leave to file affidavits in support of the Substitution Motion. (Id.). A review of the docket indicates that Plaintiff has
yet to file an affidavit in support of the Substitution Motion. As a result, Carolyn T. McAfee, as Executor of the Estate
of James T. McAfee, remains the named plaintiff in this adversary proceeding.

                                                            8
Case 11-05534-lrc   Doc 197    Filed 09/30/19 Entered 09/30/19 14:35:03      Desc Main
                               Document     Page 9 of 10


      For these reasons, the Court finds that the undisputed facts support Defendant’s

request for summary judgment on Counts 3, 4, and 5 of the Amended Complaint, and that

Defendant is entitled to partial summary judgment as a matter of law. Accordingly,

      IT IS HEREBY ORDERED THAT Defendant’s Partial Summary Judgment

Motion is GRANTED.

                               [END OF DOCUMENT]




Distribution List
James L. Paul
Chamberlain, Hrdlicka, White
46th Floor
191 Peachtree Street NE
Atlanta, GA 30303-1410

Kevin R. Armbruster
Cushing, Morris, Armbruster & Montgomery
Suite 4500
191 Peachtree Street, NE
Atlanta, GA 30303

Jason C. Grech
Cushing, Morris, Armbruster & Montgomery
Suite 4500
191 Peachtree Street, NE
Atlanta, GA 30303

Derek S. Littlefield
Cushing Morris Armbruster Montgomery LLP
Suite 4500
191 Peachtree Street, N.E.
Atlanta, GA 30303

Gary W. Marsh
Dentons US, LLP
                                           9
Case 11-05534-lrc   Doc 197    Filed 09/30/19 Entered 09/30/19 14:35:03   Desc Main
                              Document      Page 10 of 10


Suite 5300, One Peachtree Center
303 Peachtree Street
Atlanta, GA 30308

David E. Gordon
Dentons US LLP
Suite 5300
303 Peachtree Street, NE
Atlanta, GA 30308

J. Carole Thompson Hord
Schreeder, Wheeler & Flint, LLP
1100 Peachtree Street, NE
Suite 800
Atlanta, GA 30309-4516

Karen Fagin White
Cohen Pollock Merlin & Small
Suite 1600
3350 Riverwood Parkway
Atlanta, GA 30339-6401

Johannes S. Kingma
Carlock, Copeland & Stair, LLP
191 Peachtree Street, NE
Suite 3600
Atlanta, GA 30303-1740




                                         10
